Exhibit 10.47

AMENDMENT No. 1 TO

WARNER MUSIC GROUP CORP. 2005 OMNIBUS AWARD PLAN

The Warner Music Group Corp. 2005 Omnibus Award Plan. (the “Plan”), is hereby
amended as follows:

1. The last sentence of Section 8 (c). is amended in its entirety to read as
follows:

“The Company shall pay such excess in cash or in shares of Stock valued at Fair
Market Value. “

2. Continuing Effect of Plan. Except as expressly modified hereby, the
provisions of the Plan are and shall remain in full force and effect.

IN WITNESS HEREOF, the undersigned have acknowledged and executed this amendment
to the Plan as of the date set forth above.

 

WARNER MUSIC GROUP CORP.

By:

 

/s/ David H. Johnson

Name:  

David H. Johnson

Title:  

EVP and General Counsel